June 10, 1957

Honorable Earl Rudder           Opinion No. WW-156
Commissioner
General Land Office             Re:   Whether or not the Commlsslon-
Austin, Texas                         ers Courts of the various coun-
                                      ~tles are authorized to pay
                                      compensation to Committee Msm-
                                      bers acting under the provisions
                                      of Sec. 15, Act. 5421111,Vernon’s
Dear Mr. Rudder:                      Civil Statutes.
           In your letter of May 22, 1957, you have requested an
official  opinion of this department, relative - to the _..
                                                         following
question:   Whether or not the Commissioners Courts of tne va-
rious counties are authorized to pay compensation to Committee
Members acting under the provisions   of Sec. 15, Art. 5421m,
Vernon’s Civil Statutes?
           The Texas courts have consistently    held that the Com-
missioners Court Is a court of lImIted jurisdiction       and can
only exercfse  such powers as are authorized by the Constitution
and statutes of this State, either by express terms or by neces-
sary Implicat Ion.  Section 18, ,ArtIcle V, Tex, Cons-t.;       Bland
v. Orr) 90 Tex. 492, 39 SOW. 558 (1887)   ; Childr ss Countv v
State   127 Tex. 343, 92 SoW02d 1011 (19361; ROD:* v. Hall         i80
S.W. $89 (Tex.Civ.App.   1925); Canales v. Lauzh1I.Q 147 Tek 169,
214 S.W.2d 451, 453 (19481,no writ history;      Hill’v.    Sterrett,
252 S.w.2d 766, 769 (Tex.Clv.,App. 1952, error,ref.      n.r.e.1.
              Article   5421m, Vernon’s   Civil   Statutes,   reads in part
as follows:
           “There shall be appointed by the Commission-
     ers Court of each county In this State a committee
     to be composed of three (3) residents      of that county,
     all of whom shall be real property owners In said
     county.     Any person deeming himself a veteran as de-
     fined herewith, and desiring    to benefit, hereunder,
     shall submit to such committee such forms as may be
     prescribed    by the Board, and before he submits his
     application    of purchase and sales contract to the
     Board, which the committee will consider and then
     submit a report to the Board concerning the financial
Honorable   Earl Rudder, page 2   W-156)


     responsIbIl.Ity  of the veteran,  If such Is known,
     a statement as to whether or not In thefr opfn-
     Ion the transaction   Is a bona fide, and a state-
     ment from them as to what they consider Is the
     reasonable value of the land In question.    0 o 0t1

             Neither Section 15 of Article 542lm Vernon’s Civil
Statutes,    nor any other statutory   or constItu(lona1 provision,
contains any authorization,     either expressly or by necessary
lmpllcation,    for the Commissioners Courts of the various coun-
ties to pay compensation to committee members acting under this
statute.
           We are, therefore, of the opinion that the Commlssion-
ers Courts of the various counties are not authorized to pay
compensation to committee members acting under the provision  of
Section 159 Article  5421m, VernonOs Civil Statutes.


           The Commissioners Court is a court of lim-
     Ited jurisdiction     and Is not authorized by the
     Constitution    OP statutes of this State. efther
     expressly or by necessary implfcation,     ‘to pay
     compensation to commfttee members actin        under
     the provisions    of Section 15, Article   5$ 21m,
     VernonP s Civil Statu.tes.
                                  Very truly      yours?
                                  WILL WILSON
                                  Attorney General of Texas


                                  By    6   >$.    ;;?, -:,+-&/,)
                                       B. H. TUrnIns,      Jr.      J
BHT:wam:wb                             AssIstant
APPROVED:
OPINION COMMITTEE:
H. Grady Chandler, Chairman
J. W. Wheeler
Byron Fullerton
Rfchard Wells
REVJEWEDFOR THE ATTORNEY
                       GENERAL
BY
     Geo. P, Blackburn